                                            Case 4:19-cv-02958-DMR Document 55 Filed 11/23/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        BRENDAN KUKLOK,                                  Case No. 19-cv-02958-DMR
                                   8                    Plaintiff,
                                                                                             ORDER ON PLAINTIFF'S MOTION
                                   9              v.                                         FOR RECONSIDERATION
                                  10        UNITED STATES DEPARTMENT OF                      Re: Dkt. No. 48
                                            VETERANS AFFAIRS,
                                  11
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Pro se Plaintiff Brendan Kuklok filed a lawsuit against the United States Department of

                                  14   Veterans Affairs (the “VA”). The VA moved to dismiss the third amended complaint (“TAC”).

                                  15   On July 20, 2020, the court granted the motion. It dismissed the first three claims with prejudice

                                  16   and dismissed the fourth claim for breach of fiduciary duty without prejudice if Kuklok exhausts

                                  17   his administrative remedies as to that claim. The court entered judgment the same day. [Docket

                                  18   Nos. 46, 47.]

                                  19           Now before the court is Kuklok’s motion for reconsideration of the July 20, 2020 order

                                  20   dismissing the TAC and judgment pursuant to Federal Rules of Civil Procedure 59(e) and 60(b).

                                  21   [Docket No. 48.] The VA filed an opposition to the motion. [Docket No. 51.] This matter is

                                  22   suitable for resolution without a hearing. Civ. L.R. 7-1(b). For the following reasons, Kuklok’s

                                  23   motion is denied.

                                  24   I.      BACKGROUND
                                  25           The facts of this case were set forth in detail in the court’s July 20, 2020 order dismissing

                                  26   the TAC. Kuklok v. United States Dep't of Veterans Affairs, No. 19-CV-02958-DMR, 2020 WL

                                  27   4051561, at *1-2 (N.D. Cal. July 20, 2020). In relevant part, Kuklok, a Marine Corps veteran,

                                  28   alleges that the VA improperly disclosed his private medical records to the North Dakota
                                          Case 4:19-cv-02958-DMR Document 55 Filed 11/23/20 Page 2 of 5




                                   1   Workers’ Compensation Bureau (“NDWCB”) in 1982, 1987, and 1988 in connection with a

                                   2   workers compensation claim. Id. at *1.

                                   3          Kuklok filed this lawsuit in May 2019. He filed an amended complaint in September 2019

                                   4   in which he alleged the following claims: 1) violation of the Privacy Act, 5 U.S.C. § 552a; 2) a

                                   5   claim under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. § 1346; 3) violation of the Veterans

                                   6   Claims Assistance Act of 2000; 4) violation of the Social Security Act; and 5) violation of

                                   7   California’s Confidentiality of Medical Information Act, California Civil Code section 56 et seq.

                                   8   On November 4, 2019, the court dismissed the Privacy Act and FTCA claims as untimely and

                                   9   granted Kuklok leave to amend to allege facts to support equitable tolling of the statute of

                                  10   limitations. [Docket No. 31 at 6-9.] The court dismissed Kuklok’s claims based on the Veterans

                                  11   Claims Assistance Act and Social Security Act with prejudice. Id. at 9. The court granted Kuklok

                                  12   leave to file a second amended complaint and instructed Kuklok to “plead his best case.” Id. at 10.
Northern District of California
 United States District Court




                                  13          Kuklok filed a second amended complaint, and shortly thereafter filed an unopposed

                                  14   motion for leave to file the TAC. [Docket Nos. 35-37.] The court granted Kuklok leave to file the

                                  15   TAC, which he timely filed on January 31, 2020. [Docket Nos. 38, 40 (TAC).] The TAC alleged

                                  16   the following claims for relief: 1) violation of the Privacy Act; 2) a claim under the FTCA; 3)

                                  17   violation of California’s Confidentiality of Medical Information Act; and 4) breach of fiduciary

                                  18   duty. The VA again moved to dismiss.

                                  19          On July 20, 2020, the court granted the motion. The court found that Kuklok’s Privacy

                                  20   Act, FTCA, and California Civil Code section 56.10(c) claims were each based on the VA’s

                                  21   alleged improper disclosure of his medical records and subject to a two-year statute of limitations.

                                  22   Based on the allegations in the TAC, Kuklok filed suit at least 24 years after he became aware or

                                  23   should have been aware of the disclosure. Kuklok, 2020 WL 4051561, at *3-6. The court

                                  24   considered Kuklok’s argument that the statute of limitations should be equitably tolled due to his

                                  25   medical conditions and concluded that the allegations in the TAC did not support a finding of

                                  26   “extraordinary circumstances” that prevented Kuklok from filing his claims in a timely manner.

                                  27   Id. at *5 (quoting Johnson v. Lucent Techs. Inc., 653 F.3d 1000, 1010 (9th Cir. 2011)).

                                  28   Specifically, the court held that the TAC’s list of Kuklok’s medical conditions, “together with the
                                                                                         2
                                             Case 4:19-cv-02958-DMR Document 55 Filed 11/23/20 Page 3 of 5




                                   1   allegation that Kuklok’s ‘extraordinary disability’ rendered him ‘unable to understand the complex

                                   2   legal jargon and rules and deadlines due to his extraordinary disability,’ is conclusory and fails to

                                   3   provide any meaningful detail about how Kuklok’s medical conditions prevented him from filing

                                   4   this lawsuit for over 20 years.” Id. at *5 (citations omitted). Therefore, the court dismissed the

                                   5   Privacy Act, FTCA, and California Civil Code section 56.10(c) claims as untimely. As the court

                                   6   had already given Kuklok the opportunity to amend his complaint to allege facts to support

                                   7   equitable tolling and instructed him to “plead his best case,” the court dismissed these claims with

                                   8   prejudice. Id. at *5-6.

                                   9            Kuklok’s final claim was for breach of fiduciary duty. The court dismissed the claim for

                                  10   lack of subject matter jurisdiction due to Kuklok’s failure to exhaust administrative remedies as to

                                  11   the claim. The dismissal was without prejudice to refiling if Kuklok exhausts his administrative

                                  12   remedies. Id. at *7.
Northern District of California
 United States District Court




                                  13            Kuklok now moves for reconsideration of the July 20, 2020 order and judgment pursuant

                                  14   to Federal Rules of Civil Procedure 59(e) and 60(b)(1) and (6). The VA opposes the motion.

                                  15   II.      DISCUSSION
                                  16            Federal Rule of Civil Procedure 59(e) “permits a district court to reconsider and amend a

                                  17   previous order.” However, reconsideration is an “extraordinary remedy, to be used sparingly.”

                                  18   Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000). Absent highly unusual

                                  19   circumstances, a motion for reconsideration should not be granted “unless the district court is

                                  20   presented with newly discovered evidence, committed clear error, or if there is an intervening

                                  21   change in the controlling law.” Id. (quoting 389 Orange St. Partners v. Arnold, 179 F.3d 656, 665

                                  22   (9th Cir. 1999)). “A Rule 59(e) motion may not be used to raise arguments or present evidence

                                  23   for the first time when they could reasonably have been raised earlier in the litigation,” Kona, 229

                                  24   F.3d at 890 (emphasis removed).

                                  25            Under Rule 60(b), a court may “relieve a party or a party’s legal representative from a final

                                  26   judgment, order or proceeding” based on “mistake, inadvertence, surprise, or excusable neglect”

                                  27   or for “any other reason that justifies relief.” Fed. R. Civ. P. 60(b)(1), (6). The Ninth Circuit has

                                  28   instructed that Rule 60 is to be used “sparingly” and only in “extraordinary circumstances.”
                                                                                          3
                                            Case 4:19-cv-02958-DMR Document 55 Filed 11/23/20 Page 4 of 5




                                   1   United States v. Wash., 98 F.3d 1159, 1163 (9th Cir. 1996).

                                   2           In his motion, Kuklok contends that the court’s July 20, 2020 order “was based on a clear

                                   3   error of fact.” Mot. 2, ¶ 4. Kuklok lists his diagnoses and argues that his “medical conditions

                                   4   warrant equitable tolling.” Id. at 3-4. He then goes on to challenge the court’s decision as to each

                                   5   of his claims, arguing that the court erred with respect to its application of law to the facts alleged

                                   6   in the TAC. Id. at 5-9. Although Kuklok attempts to characterize his motion as “clarify[ing] the

                                   7   existing pleaded evidence,” at bottom, Kuklok’s motion attempts to re-litigate the issues the court

                                   8   already decided. See id. at 5. “A motion for reconsideration should not be used to ask a court to

                                   9   rethink what the court had already thought through—rightly or wrongly. Arguments that a court

                                  10   was in error on the issues it considered should be directed to the court of appeals.” Defs. of

                                  11   Wildlife v. Browner, 909 F. Supp. 1342, 1351 (D. Ariz. 1995) (internal citations and quotation

                                  12   marks omitted).
Northern District of California
 United States District Court




                                  13           For example, the VA argued that the court lacks subject matter jurisdiction over Kuklok’s

                                  14   breach of fiduciary duty claim because Kuklok did not include it in his 2018 administrative claim.

                                  15   The court examined the administrative claim and concluded that the statement, “Detrimental

                                  16   intentional passage of private Veterans Administration medical records . . . Interfering with

                                  17   entitlements and causing loss of benefits” was “insufficient to put the VA on notice of the injury

                                  18   claimed and enable it to begin its own investigation of the events underlying Kuklok’s claim for

                                  19   breach of a fiduciary duty.” Kuklok, 2020 WL 4051561, at *7. Kuklok argues that this “is an

                                  20   error, because [his] benefits were indeed denied and delayed for over eight years.” Mot. 9. But

                                  21   this appears to be an argument about the merits of his claim; it does not demonstrate that the court

                                  22   committed “clear error” in finding that Kuklok had not exhausted his remedies as to the breach of

                                  23   fiduciary duty claim.

                                  24           The court concludes that Kuklok has failed to show that relief is appropriate under Rules

                                  25   59(e) or 60(b). The motion for reconsideration is therefore denied.

                                  26   //

                                  27   //

                                  28
                                                                                          4
                                          Case 4:19-cv-02958-DMR Document 55 Filed 11/23/20 Page 5 of 5



                                       III.   CONCLUSION
                                   1
                                              For the foregoing reasons, Kuklok’s motion for reconsideration is denied.
                                   2
                                                                                                             ISTRIC
                                   3                                                                    TES D      TC
                                              IT IS SO ORDERED.                                       TA




                                                                                                                            O
                                                                                                 S
                                   4




                                                                                                                             U
                                                                                                ED
                                       Dated: November 23, 2020




                                                                                                                              RT
                                                                                                                           D
                                                                                                                    RDERE




                                                                                            UNIT
                                   5
                                                                                                          OO
                                                                                                 IT IS S
                                                                                      ______________________________________




                                                                                                                                    R NIA
                                   6                                                                Donna M. Ryu
                                                                                            United States Magistrate Judge
                                   7                                                                                   .   Ryu
                                                                                                                onna M




                                                                                            NO
                                                                                                           ge D




                                                                                                                                    FO
                                   8                                                                  J u d




                                                                                              RT




                                                                                                                                LI
                                                                                                     ER




                                                                                                H




                                                                                                                            A
                                   9
                                                                                                          N                     C
                                                                                                                            F
                                                                                                              D IS T IC T O
                                  10                                                                                R
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       5
